Case: 21-10347     Document: 00516190258         Page: 1     Date Filed: 02/03/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                     February 3, 2022
                                  No. 21-10347
                                Summary Calendar                      Lyle W. Cayce
                                                                           Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jeffrey Ndungi Sila,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:16-CR-448-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Jeffrey Ndungi Sila was charged with two counts of theft of public
   funds in violation of 18 U.S.C. §§ 2 and 641 (Counts I and III) and with
   aggravated identity theft in violation of 18 U.S.C. §§ 2 and 1028A (Count II).
   A jury convicted Sila on all counts, and he was sentenced to a total term of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10347      Document: 00516190258           Page: 2   Date Filed: 02/03/2022




                                     No. 21-10347


   imprisonment of 97 months. Sila appealed, and this court affirmed his
   convictions on Counts I and II, but it reversed his conviction on Count III
   and remanded for resentencing after concluding that there was insufficient
   evidence to support the conviction. United States v. Sila, 978 F.3d 264, 270-
   71 (5th Cir. 2020).
          At resentencing, the only issue before the district court was the
   calculation of the loss amount following this court’s reversal of Sila’s
   conviction on Count III. Ultimately, the district court imposed an 87-month
   term of imprisonment, and Sila filed a second appeal.
          In his second appeal, Sila does not dispute the district court’s loss
   calculation or any other matter related to resentencing. Instead, he raises
   new substantive challenges to his convictions on Counts I and II, arguing
   constructive amendment of the indictment and claiming that the evidence at
   trial varied from the indictment in violation of his due process rights. He has
   also filed a pro se motion seeking substitute counsel based on his current
   counsel’s alleged failure to communicate with him.
          The Government moves for summary affirmance, arguing that
   because Sila’s arguments could have been raised in his first appeal, every
   issue raised in his second appeal is forfeited by the law of the case doctrine
   and the related waiver doctrine. See United States v. Lee, 358 F.3d 315, 320
   (5th Cir. 2004); see also United States v. Stanford, 883 F.3d 500, 514 (5th Cir.
   2018). Because the Government’s position “is clearly right as a matter of
   law so that there can be no substantial question as to the outcome of the
   case,” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969),
   summary affirmance is proper.
          Accordingly, the motion for summary affirmance is GRANTED, and
   the judgment of the district court is AFFIRMED. The Government’s
   alternative motion for an extension of time is DENIED. Sila’s motion for
   the appointment of substitute counsel is DENIED.


                                          2